Plaintiff in error was convicted in the county court of Oklahoma county on the 6th day of September, 1910, on a charge of violating the prohibitory law, and his punishment fixed at a fine of one hundred dollars and thirty days in the county jail. The proof in this case clearly establishes possession, but there is an entire lack of proof on the question of intent. This court has held in a number of cases that possession alone is insufficient to sustain a conviction. The trial court, over the objection of plaintiff in error, permitted the state to prove by hearsay that the plaintiff in error paid the special tax to the government. Every line of proof in the record on this point is incompetent and should not have been admitted. The judgment is reversed and the cause remanded with directions to grant a new trial in accordance with law.